United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1243
Issued: November 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2010 appellant filed a timely appeal from an October 6, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty, causally related to her employment.
FACTUAL HISTORY
On August 7, 2009 appellant, a 53-year-old city carrier, filed an occupational disease
claim (Form CA-2) in which she alleged that walking six to eight hours per day, five to six days
per week, aggravated her congenital right-foot hammertoes. She first became aware of her
condition on March 9, 2009. Appellant recognized that her condition was caused by her federal
employment on April 1, 2009.

On March 9, 2009 Dr. Travis Piper, a podiatrist, presented findings on examination,
reviewed appellant’s history of injury and diagnosed hammertoes of the right fourth and fifth
digits with exostosis in the right medial fifth digit.
By report (Form CA-20) dated June 10, 2009, Dr. Piper presented findings on
examination and diagnosed hammertoes.
On September 10, 2009 Dr. Piper opined that appellant’s condition, hammertoes, were of
congenital origin but “may be aggravated by long periods of walking.”
By decision dated October 6, 2009, the Office denied the claim because the evidence of
record did not demonstrate the established employment factors caused a medically-diagnosed
condition.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
Under the Act, when employment factors cause an aggravation of an underlying physical
condition, the employee is entitled to compensation for the periods of disability related to the
aggravation.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
1

Appellant requested reconsideration before the Office on January 7, 2010. The Office had not issued a decision
regarding this request for reconsideration as of the date of this appeal.
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

Raymond W. Behrens, 50 ECAB 221, 222 (1999); James L. Hearn, 29 ECAB 278, 287 (1978).

2

factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS
Appellant established the employment factors she deemed responsible for her condition.
Her burden is to demonstrate these employment factors caused a medically-diagnosed condition.
Causal relationship is a medical issue that can only be proven by probative medical opinion
evidence. The Board finds that appellant has not submitted the requisite medical evidence based
upon a complete factual background which explains how the established employment factors
aggravated appellant’s congenital hammertoe condition.9
Dr. Piper diagnosed hammertoes. He opined that this condition was of congenital origin.
Dr. Piper also speculated that appellant’s hammertoes “may be aggravated by long periods of
walking.” He, however, never documented a work history and never explained how
physiologically her walking required by her job would have aggravated her congenital condition.
While Dr. Piper speculated that appellant’s work duties may have aggravated the condition, use
of the word “may” indicates his opinion is speculative or equivocal and thus has diminished
probative value.10 Therefore, Dr. Piper’s reports and notes do not establish the required causal
relationship.
An award of compensation may not be based on surmise, conjecture or speculation.11
Appellant has not submitted sufficient medical evidence supporting her claim, evidence
containing a reasoned discussion explaining how the established employment factors caused a
medically-diagnosed condition.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty, causally related to her employment.

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

On appeal, appellant submitted additional evidence. The Board may not consider evidence for the first time on
appeal, which was not before the Office at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c). See
J.T., 59 ECAB 293 (2008) (holding the Board’s jurisdiction is limited to reviewing the evidence that was before the
Office at the time of its final decision).
10

Cecelia M. Corley, 56 ECAB 662 (2005).

11

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).

3

ORDER
IT IS HEREBY ORDERED THAT the October 6, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 23, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

